           Case 5:21-cv-00738 Document 1 Filed 08/04/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

MARK BARTLEY,

      Plaintiff,
v.                                            C.A. No.: 5:21-cv-738

YO YO TRUCKING, L.L.C., and
ROBERT J. BERNHARD,

     Defendants
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, MARK BARTLEY (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendants, YO YO

TRUCKING, L.L.C., and ROBERT J. BERNHARD (hereinafter sometimes

collectively referred to as “Defendants”), and in support thereof states as follows:



                                INTRODUCTION

      1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.
           Case 5:21-cv-00738 Document 1 Filed 08/04/21 Page 2 of 7




                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).



                                      VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, YO YO TRUCKING, L.L.C., has offices Bexar County, Texas.



                                  THE PARTIES

      4.     Plaintiff, MARK BARTLEY, is an individual residing in Bexar

County, Texas.

      5.     Plaintiff, MARK BARTLEY, was employed by Defendants from

March of 2019 until March of 2020, as a truck driver, at the regular rate of $180.00

per day.

      6.     Plaintiff’s principle duties were to drive a tandem axle Mack Truck to

haul rock, gravel and other construction materials to and from job sites and quarries

located solely within the state of Texas.

      7.     Defendant, YO YO TRUCKING, L.L.C., is a limited liability company

existing under the laws of the State of Texas and maintains offices in Bexar County,
            Case 5:21-cv-00738 Document 1 Filed 08/04/21 Page 3 of 7




Texas. Defendant, YO YO TRUCKING, L.L.C., is a limited liability company that

primarily operates a trucking business and is an employer as defined by 29 U.S.C. §

203(d).

      8.     Defendant, ROBERT J. BERNHARD, is an individual residing in

Bexar County, Texas.

      9.     Defendant, ROBERT J. BERNHARD, is an individual who at all times

relevant to this matter acted directly or indirectly in the interest of Defendant, YO

YO TRUCKING, L.L.C., in relationship to Plaintiff’s employment; therefore, is a

joint employer as defined by 29 U.S.C. § 203(d).

      10.    Defendant, ROBERT J. BERNHARD, (1) possessed the power to hire

and fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.       Defendant, YO YO TRUCKING, L.L.C., has

employees subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff

was employed.

      11.    At all times material to this complaint, Defendant, YO YO

TRUCKING, L.L.C., employed two or more employees and had an annual dollar

volume of sales or business done of at least $500,000.00.

      12.    At all times material to this complaint, Defendant, YO YO

TRUCKING, L.L.C., was an enterprise engaged in interstate commerce, operating a
               Case 5:21-cv-00738 Document 1 Filed 08/04/21 Page 4 of 7




business engaged in commerce or in the production of goods for commerce as

defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s). At all times material

to this Complaint, Defendants were the employers of the Plaintiff, and as a matter of

economic reality, Plaintiff was dependent upon Defendants for his employmen.



               VIOLATION OF THE OVERTIME PROVISIONS OF
                    THE FAIR LABOR STANDARDS ACT

         13.    Plaintiff 1) occupied the position of truck driver; 2) did not hold a

position considered as exempt under the FLSA; and, 3) was paid on an day-rate

basis.

         14.    Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek.          Plaintiff’s regular schedule while employed by the

Defendants was from 5:30 a.m. until 5:30 p.m., Monday through Friday.

         15.    Plaintiff was not paid for his overtime work in accordance with the

FLSA.

         16.    Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

         17.    Specifically, Plaintiff was never paid any additional half-time premium

for the work performed for Defendants that was in excess of 40 hours in a workweek.
            Case 5:21-cv-00738 Document 1 Filed 08/04/21 Page 5 of 7




      18.    The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      19.    In fact, Plaintiff worked numerous workweeks wherein he worked

between 55 and 60 hours in each workweek of his employment.

      20.    Defendants’ policy of not properly paying overtime is company-wide

and was willful.

      21.    Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      22.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiffs are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      23.    The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      24.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      25.    Plaintiff is entitled to an award of reasonable and necessary attorneys’
           Case 5:21-cv-00738 Document 1 Filed 08/04/21 Page 6 of 7




fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, MARK BARTLEY, demands Judgment against

Defendants, jointly and severally, for the following:

      a.     Awarding Plaintiff compensatory damages, service awards, attorneys’
             fees and litigation expenses as provided by law;

      b.     Awarding Plaintiff pre-judgment, moratory interest as provided by law,
             should liquidated damages not be awarded;

      c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
             provided by law;

      d.     Awarding Plaintiff such other and further relief as the Court deems just
             and proper.



                            JURY TRIAL DEMAND

      Plaintiff, MARK BARTLEY, demands a jury trial on all issues so triable.




      Respectfully submitted this August 4, 2021.

                                ROSS • SCALISE LAW GROUP
                                1104 San Antonio Street
                                Austin, Texas 78701
                                (512) 474-7677 Telephone
Case 5:21-cv-00738 Document 1 Filed 08/04/21 Page 7 of 7




                   (512) 474-5306 Facsimile
                   Charles@rosslawpc.com




                   _________________________________
                   CHARLES L. SCALISE
                   Texas Bar No. 24064621
                   DANIEL B. ROSS
                   Texas Bar No. 789810
                   ATTORNEYS FOR PLAINTIFFS
